Citation Nr: 1206877	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to November 1964.  He also had subsequent service in the United States Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Because action ordered in the Board's October 2010 Remand was not completed this matter must be remanded once again for completion of the development.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

It is not alleged, or suggested by the record, that the Veteran's hypertension is directly related to his active duty service (i.e., was incurred or aggravated during service from 1961 60 1964).  The Veteran claims, in essence, that his hypertension was aggravated by a period(s) of active duty for training (ACDUTRA) in the U.S. Army Reserves in 1985 and 1988.  A proper analysis of such claim requires findings regarding duty status when the alleged aggravation occurred; if the dates of ACDUTRA are unknown, findings of whether aggravation occurred during such ACDUTRA are not possible.  

Accordingly, the October 2010 Remand (see p. 4, indented paragraph 2) instructed that the RO obtain verification of the Veteran's duty status for the periods that he alleges he was on ACDUTRA (3 weeks in July-August 1985 and 3 weeks in March-April 1988).  In March 2011 the RO asked the National Personnel Records Center (NPRC) to verify alleged ACDUTRA from July 1, 1985 to August 31, 1985 and March 1, 1988 to April 30, 1988.  NPRC's response indicates only that the Veteran's service in 1985 and 1988 was in the Army Reserve; and that he had no active duty other than for training purposes; it does not certify the specific period or periods of time, if any, when the Veteran actually was on ACDUTRA during the time frames provided (and that information remains unknown).  

Accordingly, the case is REMANDED, once again, for the following action:

1. The RO should arrange for exhaustive development to obtain certification of the Veteran's period or periods of ACDUTRA, if any, during the time periods from July 1, 1985 to August 31, 1985 and from March 1, 1988 to April 30, 1988.  

2. The RO should arrange for any further development found necessary based on the information received; then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

